government entities onvision number date tl - - b vil department of the treasury internal_revenue_service east 7th street stop st paul mn -aug taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number v _ you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues ifa determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and retum the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at smith street stop 1005hou houston tx tel if you have any questions please cail the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation sincerely r c johnson director eo examinations enclosures publication publication form_6018 report of examination envelope letter catalog number 34801v explanation of items form 886-a name of taxpayer a issue revocation of exempt status schedule no or exhibit year period ended facts the organization is exemption as a c in a subordinate of e which was granted during the year ending and until the november the organization participated in operating bingo_games and the sale of instant bingo in order to raise funds were open to the public they were held in a public bingo hall used by many non-profit organizations member nonmember income from this gambling activity a has no records of these games the gross_receipts from this activity are sdollar_figure ending for the year law internal_revenue_code sec_501 provides for the exemption from federal income taxes for clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder activities conducted by a social_club need to further its exempt purposes traditional business activities are those that further a social club’s exempt purposes activities that are not in furtherance of a social club’s exempt_purpose are referred to as nontraditional business activities a social_club is prohibited from conducting more than an insubstantial amount of nontraditional business activities income_tax regulation sec_1_501_c_7_-1 states that if a social_club makes its social and recreational facilities available to the general_public it will not qualify for tax-exempt status however revproc_71_17 as amended by public law provides certain gross_receipts safe harbors ie social clubs may receive up to of their total gross_receipts including investment_income from sources outside of their membership without jeopardizing their tax-exempt status limit no more than of from nonmember use ‘of the club's facilities and or services or from other activities not furthering social or recreational purposes for members if these standards are exceeded a social a club's gross_receipts may be derived within thi sec_35 department of the treasury - internal_revenue_service form886-a - - _ page form 886-a explanation of items name of taxpayer a schedule no or exhibit year period ended club will not qualify for exemption pursuant to sec_5so1 c taxpayer's position the taxpayer has indicated agreement by signing form 6018-a and filing forms government's position the gross_receipts reported on their quarterly reports to the for the year ending june since the activity was conducted at not an activity which furthers social or recreational purposes of members an off-site location it is cash sales may be assumed to be nonmember if they cannot be traced to members to keep records of its member and nonmember activity is the responsibility of an organization which is exempt under it c no information was furnished to show the amount of income that the organization received from traditional sources such as dues and member participation in events as the gambling activity is not on the organization’s premises and there are no records of member income there is no choice but to conclude that all dollar_figure is nonmember income for the year ending and all gambling income is from nonmember sources in the following year the organization would have to have more than dollar_figure and traditional activities which further the social and recreational purposes of the members in order to avoid exceeding the limit in the year ending from dues organization has not given any indication that their dues and traditional social_club income are as large as the gross_receipts from gambling the without information on traditional sources of income and considering the large amount of gross_receipts from gambling with nonmembers it must be concluded that the organization exceeded the allowed amounts for nonmember income for the years ending department of the treasury - internal_revenue_service form886-a page explanation of items form 886-a name of taxpayer a schedule no or exhibit year period ended j vue le ee since a regularly derives more than of its gross_receipts from sources outside the membership and since it carries on a nontraditional activity as more than an insubstantial part of its activities it no longer qualifies as a social_club conclusion the taxpayer's exempt status should be revoked effective a taxable entity you are required to file form_1120 u s as corporation income_tax return for the periods open under statute under g these periods include the years ending department of the treasury - internal_revenue_service form886-a page
